Citation Nr: 1105028	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-32 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-
connected residuals from rheumatic fever, left knee disability, 
previously rated as synovitis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran served on active duty from November 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the benefit sought on appeal.

As a matter of history, it is noted that in an August 1952 rating 
decision, the RO originally rated the Veteran's service-connected 
left knee disability as synovitis of the left knee and assigned a 
noncompensable rating effective from April 11, 1951.  By way of a 
February 1958 rating decision, the RO amended the August 1952 
rating decision and rated the Veteran's service- connected left 
knee disability as it appears on the cover of this decision 
effective from December 7, 1957.  Additionally, the Veteran's 
disability rating is protected by law pursuant to 38 C.F.R. 
§ 3.951(b).

This matter was remanded by the Board in July 2009 for further 
evidentiary and procedural development.  In an April 2010 
decision, the Board denied a rating a rating in excess of 30 
percent for the left knee disability as well as denied 
consideration for a total rating based on individual 
unemployability and on an extra-schedular basis.  The Veteran 
appealed the decision to the United States Court of Appeals for 
Veteran's Claims (Court).  In November 2010, pursuant to Court 
Order and the reasons for remand set forth in the Joint Motion 
for Remand, the Court vacated that the April 2010 Board decision 
finding that the Board failed to provide an adequate statement of 
reasons or bases for its determination that referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) was not 
warranted.  Thun v. Peake, 22 Vet. App. 11 (2008).  The matter is 
once again before the Board.  

As indicated in the April 2010 Board decision, the issues 
of entitlement to service connection for a back and left 
hip disability to include as secondary to service-
connected residuals from rheumatic fever, left knee 
disability have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, in November 2010 the Court vacated the April 2010 
Board decision, which denied an evaluation in excess of 30 
percent for the service connected residuals of rheumatic fever, 
left knee disability.  The Court found that the Board 
inadequately explained its finding that referral for an 
extraschedular consideration under 38 C.F.R. §  3.321(b)(1) was 
not warranted.  The Court, citing Simmington v. West, 11 Vet. 
App. 41. 43 (1998), indicated that deficiencies in the Board's 
analysis precluded effective judicial review, and thus, remand 
was warranted

The parties indicated that remand was necessary for the Board to 
adequately compare the Veteran's symptomatology, such as his 
inability to drive, to stand for more than a few minutes, and 
walk more than a few yards, and the significant effects on his 
occupational and daily activities, with the established rating 
criteria and discuss whether such symptomatology is contemplated 
by that rating criteria.  The Board was to address all of the 
symptomatology endorsed by the Veteran attributable to his 
service-connected left knee disability, and provide adequate 
reasons or bases as whether referral for an extraschedular rating 
was warranted under 38 C.F.R. § 3.321(b)(1).

On review of the record, it appears that all of the Veteran's 
symptoms associated with his residuals of rheumatic fever, left 
knee disability are not specifically listed in the rating 
schedule and it significantly impairs his occupational and daily 
activities.  See December 2006, August 2009, and January 2010 VA 
examinations.  The Board finds that the Veteran's disability 
picture could be considered as exceptional and unusual as to 
render impractical the application of the regular schedular 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 6309-5002.  
The criteria for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are met.  Thun, 
supra; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  This issue must be referred to 
the appropriate officials for consideration of an extraschedular 
rating. 38 C.F.R. § 3.321(b)(1).

The Board emphasizes that it presently expresses no opinion as to 
the merits of assignment of an extraschedular evaluation, as the 
initial decision is vested solely with the officials assigned 
under 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Send the Veteran notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the information 
or evidence needed to substantiate a claim 
for an extraschedular rating under 38 C.F.R. 
§ 3.321(b) for his service-connected 
residuals from rheumatic fever, left knee 
disability. 

2  After sending the notice listed above and 
allowing an appropriate time for response, 
refer the Veteran's claim for an increased 
rating for the service-connected residuals of 
rheumatic fever, left knee disability to the 
Director of Compensation and Pension Service 
pursuant to the provisions of 38 C.F.R. § 
3.321(b) for consideration of whether 
assignment of an extraschedular rating is 
warranted.  The Director is specifically 
asked to address whether the Veteran's 
service connected residuals of rheumatic 
fever, left knee disability results in a 
marked interference with employment, or 
frequent hospitalizations with specific 
consideration of all of the Veteran's 
associated symptoms and sequential analysis 
noted in Thun v. Peake, 22 Vet. App. 111 
(2008).

3.  Readjudicate the claim.  If the claim 
remains denied, including on an 
extraschedular basis, the RO/AMC should issue 
a SSOC to the Veteran and his representative 
before returning the case to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


